DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on May 4th, 2020 (KR10-2020-0053130). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated April 28th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-6, 11-15, and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claims 2, 11, and 17, the limitation “a first attenuation unit and a second attenuation unit which transmit and reflect the laser beam” is unclear and renders the claim indefinite. Specifically, it is unclear what is transmitting and what is reflecting, or if both units have to transmit and reflect the beam. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “a first attenuation unit and a second attenuation unit”.

Regarding claims 3-6, 12-15, and 18-20, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (KR 20120062474A) (Note a translated version of this document has been provided and is being cited below).
Regarding claim 1, Cho teaches a laser crystallization apparatus, comprising: 
	a plurality of laser generators which generate a plurality of laser beams (See, e.g., laser oscillators 110 and 120 in Fig. 2); 
	a plurality of attenuators which adjust energy intensity of the plurality of laser beams (See, e.g., attenuator 200 and telescope 300 in Fig. 2); and 
	an optical module which overlaps outputs of the plurality of attenuators and outputs a line beam (See, e.g., the combination of mirror M3, mirror M7, and lens 500 in Fig. 3), 
	wherein a first attenuator of the plurality of attenuators attenuates the energy intensity of a corresponding laser beam of the plurality of laser beams (See, e.g., attenuator 200 in Fig. 2 which is configured to attenuate the intensity of the beams), and a second attenuator of the plurality of attenuators maintains the energy intensity of the corresponding laser beam (See, e.g., telescope 300 in Fig. 2 which does not impact the intensity).
Regarding claim 2, Cho teaches the device set forth above and further teaches the first attenuator comprises a first attenuation unit and a second attenuation unit which transmit and reflect the laser beam (See, e.g., Fig. 2 which shows this and note this limitation is met in light of the 112 rejection above), and the second attenuator comprises a first plate and a second plate which maintain the energy intensity of the laser beam (See, e.g., telescope 300 in Fig. 2 which shows this).
Regarding claim 3, Cho teaches the device set forth above and further teaches wherein the first attenuation unit is inclined at a predetermined angle from a traveling direction of the laser beam, and the second attenuation unit is inclined at a predetermined angle in a direction opposite to the first attenuation unit from the traveling direction of the laser beam (See, e.g., Fig. 2 which shows the two attenuation units inclined at crossed directions).
Regarding claim 5, Cho teaches the device set forth above and further teaches wherein the first and second plates of the second attenuator are arranged in parallel to the traveling direction of the corresponding laser beam, and are spaced apart from a path of the laser beam by a predetermined distance (See, e.g., Fig. 2 which shows this for the telescope 300).
Regarding claim 6, Cho teaches the device set forth above and further teaches wherein the second attenuator further comprises: a first base unit which supports the first plate; and a second base unit which supports the second plate, wherein the first and second base units of the second attenuator are fixed such that the first and second plates are spaced apart from the laser beam (See, e.g., Fig. 2 which shows this and note that there is necessarily a point of contact with the housing as these elements are not floating in space, and here those points of contact correspond to the “base units”).
Regarding claim 7, Cho teaches the device set forth above and further teaches wherein the plurality of laser generators generates laser beams having identical energy intensity (See, e.g., paragraph [0078] which explains this).
Regarding claim 8, Cho teaches the device set forth above and further teaches wherein the optical module comprises: at least one mirror which reflects an entirety of the laser beam (See, e.g., mirror M7 in Fig. 2); at least one splitter which reflects a part of the laser beam and transmits another part of the laser beam (See, e.g., mirror M3 in Fig. 2); and a telescope lens which magnifies the laser beam which is reflected by the at least one mirror or passes the at least one splitter (See, e.g., lens 500 in Fig. 3).

Allowable Subject Matter
Claims 9, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11-15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indicating allowable subject matter:
Regarding claim 9, the prior art, alone or in combination, fails to teach a plurality of cylindrical lenses which adjust intensity and focus of laser beams which pass through the homogenizer to output a line beam.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the plurality of laser generators includes first to sixth laser generators, the plurality of attenuators includes first to sixth attenuators corresponding to each of the first to sixth laser generators, and the first and sixth attenuators attenuate the energy intensity of the corresponding laser beam, and the second to fifth attenuators maintain the energy intensity of the corresponding laser beam.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein the plurality of laser generators includes first to fourth laser generators, the plurality of attenuators includes first to fourth attenuators corresponding to each of the first to fourth laser generators, and the first and fourth attenuators attenuate the energy intensity of the corresponding laser beam, and the second and third attenuators maintain the energy intensity of the corresponding laser beam.
Regarding claim 4, the prior art, alone or in combination, fails to teach wherein the first attenuator further comprises: a control unit which is connected to each of the first and second base units and rotates the first and second base units in a first rotation direction or a second rotation direction opposite to the first rotation direction.


Regarding claims 11-15 and 17-20, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        /MARIN PICHLER/Primary Examiner, Art Unit 2872